MOAB Construction




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2015

                                      No. 04-15-00096-CV

                                 ALS 88 DESIGN BUILD LLC,
                                          Appellant

                                                 v.

                                MOAB CONSTRUCTION CO.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03033
                          Honorable Gloria Saldana, Judge Presiding

                                         ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal filed a
notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing. A motion to abate was pending at the time. Appellant
has now answered an order for advisory from this Court.

        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included, and has paid for the preparation of the record. See TEX. R. APP. P. 34.6(b)(1).

       The reporter’s record must be filed no later than ten days after the date appellant’s written
proof of request and payment is filed with this court.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court